Citation Nr: 0825945	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1986 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran appeared at a hearing before the undersigned at 
the RO in August 2007.

The Board remanded this matter for additional development in 
October 2007.  The requested development has been performed 
and the matter is now ready for appellate review.  


FINDING OF FACT

The veteran does not currently have a psychiatric disorder, 
including PTSD or dysthymia, related to his period of 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and dysthymia, was 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The October 2005 and March 2008 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective dates for the issue currently on appeal in November 
2006 and July 2007.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
a VA examination.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF  MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

The veteran's service medical records are devoid of any 
complaints or findings of psychiatric problems, to include 
treatment or diagnoses.  

All of the veteran's post-service psychiatric treatment took 
place at VA facilities.  He was noted to have had a positive 
PTSD screen in February 2005.  The veteran reported having 
nightmares and flashbacks from when he was in service.  A 
consultation was requested to evaluate him for PTSD.

In the latter part of February 2005, the veteran was afforded 
an initial evaluation by the PTSD clinic team.  In the 
military history portion of the evaluation, the veteran was 
reported to have participated in combat while in Bahrain, 
where he reported receiving incoming fire and seeing 
Americans killed.  He denied being wounded in combat.  The 
veteran noted having witnessed a number of helicopter crashes 
on board the U.S.S. LaSalle where he saw American pilots and 
Navy men getting injured or killed.  The veteran also 
reported having been involved in the clean up of the U.S.S. 
Stark when it was hit by two Iraqi missiles.  Total 
causalities from this attack were 37 dead and 21 wounded.  
The veteran was assigned with other members from the U.S.S. 
LaSalle to recover dead bodies from the U.S.S. Stark.  

In the past psychiatric and medical history portion of the 
examination report, the veteran indicated that he was 
sexually abused by a neighbor from the ages of 6 to 9.  The 
veteran noted that his family members did not believe this 
was true.  He also reported having nightmares between the 
ages of 9 and 18.  The veteran did not receive any treatment 
for the childhood abuse while growing up.  He indicated that 
he had an extensive history of alcohol abuse.  

In the mental status examination portion of the report, it 
was noted that the veteran reported that he began 
experiencing a few nightmares per week after the clean up.  
He also had difficulty sleeping and had night sweats and felt 
hypervigilant and detached from others.  He reported that he 
continued to experience significant sleep disturbance but the 
nightmares had decreased in intensity and he had not had any 
nightmares about the Stark in the past year.  

On the Mississippi Scale for combat-related PTSD, the veteran 
obtained a score of 101, which was well below the cutoff 
score for PTSD, but a bit above the average score usually 
seen in psychiatric settings.  

The examiner observed that it seemed apparent that the 
veteran viewed his time in the military as generally 
positive.  Although he noted that his handling of dead bodies 
on the U.S.S. Stark was an unpleasant and unforgettable 
experience, he did not appear to have developed symptoms 
consistent with a diagnosis of PTSD at any time.  He also did 
not appear to react to the Stark incident with intense fear 
and did not fear his own life was in jeopardy as he was not 
on board the ship when it was attacked.  Thus, his symptoms 
never fulfilled criterion A for a diagnosis of PTSD.  

Instead, the veteran was noted to be experiencing primarily 
recurrent depressive symptoms that had been relatively 
persistent for the past few years compounded by increased 
stress in his home (taking care of his mother, arguments with 
his father and brother, and job dissatisfaction).  The 
examiner indicated that the veteran's irritability and 
difficulty controlling his anger were likely associated with 
long-term mood difficulties that had been present for a good 
deal of time.  The examiner opined that the veteran did not 
carry a diagnosis of PTSD.  Rather, it appeared that he had 
been struggling with recurrent depressive symptoms for quite 
some time more consistent with a diagnosis of dysthymic 
disorder.  

Axis I diagnoses of dysthymic disorder and history of alcohol 
abuse were rendered.  The examiner stated that the veteran's 
problems were his primary support group (distant relationship 
with father and infirmed mother); problems related to social 
environment (isolated and withdrawn from friends); and 
occupational problems (work dissatisfaction).  

At the time of a March 2005 weight management consult, the 
veteran was noted to have served in "the Gulf War."  
Following mental status examination, diagnoses of rule out 
PTSD, history of alcohol abuse, and history of nicotine abuse 
were rendered. 

At the time of April 2005, August 2005, January 2006 and May 
2006 outpatient visits, a diagnosis of dysthymia was 
rendered.  There were no reported findings of PTSD

In June 2006 screening for PTSD was noted to be negative.  In 
October 2006 and May 2007, the veteran was again diagnosed as 
having dysthymia. 

At his August 2007 hearing, the veteran reported having 
received psychiatric treatment at the VAMC for the past 
several years.  The veteran testified as to the Stark 
incident where he was involved in body recovery.  He also 
noted a helicopter crash which killed seven people while he 
was stationed aboard the U.S.S. LaSalle. 

In its October 2007 remand, the Board noted that personnel 
records confirmed the veteran's service aboard the U.S.S. 
LaSalle, and that internet sources showed that the ship 
played a major role in the rescue operation of the U.S.S. 
Stark when it was struck by an Iraqi missile in May 1987.  
The Board found that there was credible supporting evidence 
of some of the veteran's claimed stressors and that a VA 
examination was needed to determine if he met the criteria 
for a diagnosis of PTSD.  

Treatment records obtained subsequent to the Board remand 
reveal that the veteran was again diagnosed as having 
dysthymia in February 2008. 

The veteran was afforded the requested examination in March 
2008.  The examiner noted that prior to interviewing the 
veteran the claims folder and all available records were 
thoroughly reviewed by him.  The examiner observed the 
findings made at the time of the February 2005 VA PTSD clinic 
evaluation.  He further noted that treatment records from 
April 2005 through February 2008 revealed that the veteran 
was consistently diagnosed with dysthymia.  The examiner 
noted that the veteran's pre-military history was well-
documented in the records and that it was significant for a 
history of childhood sexual abuse which occurred when he was 
between the ages of 6 and 9.  

The examiner indicated that when queried about stressful or 
traumatic events during service, the veteran stated that his 
ship assisted with the cleanup of the Stark.  He reported 
that his job at that time included picking up bodies and 
being a video photographer.  He noted that he had to go in 
where the missile hit and cut the bulkheads to gain access to 
the ship.  They had to patch it up so it was seaworthy.  He 
stated that he was part of the damage control team and that 
he searched for bodies, getting them off the ship and putting 
them in body bags.  He reported that the assignment lasted a 
couple of days.  The veteran indicated that he directly 
observed "a lot of dead guys" and a lot of body parts.  He 
stated that he had never seen so many dead people at one 
time.  

The veteran also reported having witnessed a helicopter crash 
abroad the LaSalle.  The helicopter was delivering mail and 
crashed on the deck killing at least 10 people.  He indicated 
that the helicopter was about 50 yards away when it crashed.  
His reaction was "wow".  He also reported that he saw 
another helicopter crash after leaving the flight deck which 
resulted in the death of four soldiers.  His reaction was "I 
just saw 4 guys get killed".  The veteran added that while 
stationed in Puerto Rico, he was given the task of 
videotaping the arrival of caskets containing service members 
who were killed aboard the U.S.S. Iowa.  He stated that he 
received counseling a few days after the Stark incident, when 
several individuals were brought on board to speak to the 
service men about what they had seen and to see how they 
felt.  It was noted that the veteran had previously reported 
that he had been offered counseling, but had refused to do 
it.  

On the Beck Depression Inventory II test, the veteran scored 
a 32, indicating severe depression.  On the SCL-90-R, the 
veteran endorsed 82 out of 90 possible symptoms.  The 
endorsed symptoms covered a wide range of diagnostic 
categories including mood disorders, anxiety disorders, 
somatic complaints, and psychotic processes.  On the 
Mississippi Scale for combat-related PTSD, the veteran scored 
123, which while above the cutoff score for PTSD, appeared to 
be over reported and inconsistent with his history, symptoms, 
and overall functioning.  

The examiner stated that the veteran did not present with a 
valid criterion "A" stressor.  His report in the 
involvement of the cleanup of the U.S.S. Stark was vague and 
generally lacking in specific details.  Additionally, the 
veteran did not report experiencing intense fear or threat to 
physical integrity or life.  He also noted that the veteran 
did not experience the full constellation of symptoms 
necessary for a diagnosis of PTSD.  In addition, the veteran 
was not reporting the full constellation of symptoms 
necessary for a diagnosis of PTSD at the time of the 
examination.  

Following mental status examination, Axis I diagnoses of 
dysthymia unrelated to military service, and alcohol abuse 
unrelated to military service, were rendered.  The examiner 
indicated that the veteran did not present with a valid 
criterion A stressor and associated constellation of symptoms 
for a diagnosis of PTSD per DSM-IV.  He noted that 
psychometric testing results appeared to reflect consistent 
over reporting inconsistent with his history, symptoms, and 
functioning.   

Analysis

As previously noted the Board has found that there is 
credible supporting evidence of at least one of the in-
service stressors.  The critical question is whether the 
veteran has PTSD as the result of an in-service stressor.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Moray v. Brown, 5 Vet. App. 211 (1993). 

The evidence that the veteran meets the criteria for a 
diagnosis of PTSD consists mainly of the positive screen for 
PTSD in February 2005, the diagnosis of rule out PTSD at the 
time of a March 2005 weight management consult, and the 
positive testing on the most recent VA examination. 

The evidence against the finding of PTSD includes the in-
depth February 2005 PTSD team clinic evaluation, wherein the 
veteran was diagnosed as having dysthymia and not PTSD, the 
numerous VA outpatient treatment records containing 
psychiatric diagnoses other than PTSD, and the findings of 
the March 2008 VA examiner who found the test results to be 
unreliable and concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  

The February 2005 VA PTSD Clinic Team, conducted a thorough 
evaluation of the veteran, as did the March 2008 VA examiner, 
who in addition to conducting a comprehensive examination of 
the veteran, thoroughly reviewed the claims folder prior to 
coming to his conclusions.  The strong conclusions reached on 
these examinations, bolstered by the outpatient treatment 
records, are more probative than the suspicions or 
suggestions of PTSD found earlier in the record.

As the preponderance of the evidence is against finding that 
there is a diagnosis of PTSD, an essential element of the 
claim is not demonstrated.  Accordingly, service connection 
for PTSD must be denied. 

The diagnosis of a dysthymic disorder is well established.  
The record does not, however, contain competent evidence 
relating this disorder to service.  The only competent 
medical opinion of record, the March 2008 VA examiner's 
opinion, specifically indicated that the veteran's dysthymia 
is unrelated to his period of service.  That opinion is 
supported by the absence of evidence of dysthymia in service 
or for many years thereafter.  There have been no reports of 
a continuity of symptomatology and the absence of any 
contemporaneous treatment or complaints for many years after 
service would weigh against finding such continuity.  As such 
the weight of the evidence is against service connection for 
any acquired psychiatric disability.  


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


